ALD-055                                                            NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 21-3244
                                         ___________

                             IN RE: JOSEPH LOUIS FOLKS,
                                                  Petitioner
                         ____________________________________

                            On a Petition for Writ of Mandamus
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     January 6, 2022
                Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges



                               (Opinion filed: January 12, 2022)
                                         __________

                                           OPINION*
                                          __________
PER CURIAM

         In 1993, Joseph Louis Folks was convicted in the Delaware Superior Court of two

counts of first-degree sexual intercourse with a minor and was sentenced to thirty-five

years of Level V incarceration, suspended after thirty years for decreasing levels of

supervision. Folks was released on probation in February 2019, but he soon violated the

conditions of his release. In April 2019, the Delaware Superior Court discharged his


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
conditional release for his first unlawful sexual intercourse conviction and sentenced him

to five years’ incarceration for the second conviction.1

       In March 2021, Folks filed in this Court a petition for a writ of mandamus. He

asserted that the Delaware Superior Court lacked subject matter jurisdiction to convict

him and asked us to order his immediate release. We denied the petition because, among

other reasons, a federal court generally may not issue a writ of mandamus to compel

action by a state court or state official.

       Folks again petitions this Court for a writ of mandamus. He reasserts his

contention that the Delaware Superior Court lacked jurisdiction to convict him and adds

several additional challenges to his convictions.

       We will deny the petition. Our mandamus jurisdiction derives from 28 U.S.C.

§ 1651, which grants us the power to “issue all writs necessary or appropriate in aid of

[our jurisdiction] and agreeable to the usages and principles of law.” Absent

circumstances not present here, a federal court may not issue a writ of mandamus to

compel action by a state court or state official. See generally In re Grand Jury

Proceedings, 654 F.2d 268, 278 (3d Cir. 1981). Therefore, we lack authority to compel

the Delaware Superior Court to release Folks.



constitute binding precedent.
1
  Folks has unsuccessfully challenged his convictions in several federal habeas corpus
proceedings.

                                             2